UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAS`ON '1`. HUNTER, )
)
Pla.intiff, )
) Case: ‘l;‘l 6-cv-00785
V_ ) Assigned To : Unassigned
) Assign_ Date : 4!27/2016
IUDGE ANGELA COWDEN, et al_, ) Description: Pro Se Gen. Civ.
- )
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se civil complaint. The application will be granted, and the complaint will be dismissed

without prejudice.

It appears that a Florida court has ordered plaintiff to pay child support for his minor son,
notwithstanding his status as a non-custodial parent, see generally Compl. at 3-5 (page numbers
designated by the Court), who has "no visitation right[s], decision making authority, or any
rights . . . as the natural and biological father,” z`d. at 6. He brings this action for "the restoration
of [his`] reputation, parental rights, [and] relief from any arrears . . . ordered by the judge and/or
enforced by the Florida Departrnent of Revenue (Child Support Enforcement Division),’j’ among

other relief Ia'.

F ederal district courts have jurisdiction  civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,0’00, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). The complaint does not

articulate a claim arising under the United States Constitution or federal law. And even though

plaintiff demands damages in excess of $75,000, because all the parties appear to reside and

conduct business in Florida, plaintiff does not demonstrate diversity of citizenship

Accordingly, the complaint will be dismissed for lack of subject matter jurisdiction An

Order consistent with this Memorandum Opinion is issued separately.